Case 3:19-cv-05711-EMC Document 71-1 Filed 12/07/20 Page 1 of 5




                Exhibit A
           Case 3:19-cv-05711-EMC Document 71-1 Filed 12/07/20 Page 2 of 5



     Richard T. Drury (SBN 163559)
 1   richard@lozeaudrury.com
     Rebecca Davis (SBN 271662)
 2   rebecca@lozeaudrury.com
     LOZEAU DRURY LLP
 3   1939 Harrison St., Suite 150
     Oakland, CA 94607
 4   Telephone: (510) 836-4200
     Facsimile: (510) 836-4205
 5
     [Additional counsel appearing on signature page]
 6
     Attorneys for Plaintiff and the Alleged Classes
 7
 8                               UNITED STATES DISTRICT COURT
                               NORTHERN DISTRICT OF CALIFORNIA
 9
10
                                                           Case No. 3:19-cv-05711-EMC
11    ABANTE ROOTER AND PLUMBING,
      INC., individually and on behalf of all others       DECLARATION OF TAYLOR T.
12    similarly situated,                                  SMITH IN SUPPORT OF
                                                           PLAINTIFF’S MOTION FOR
13                           Plaintiff,                    EXTENSION OF ALL REMAINING
                                                           DEADLINES
14    v.
                                                           Date: TBD
15    TOTAL MERCHANT SERVICES, LLC, a
      Delaware limited liability company,                  Time: TBD
                                                           Judge: Hon. Edward M. Chen
16                                                         Courtroom: 5
                             Defendant.
                                                           Complaint Filed: September 11, 2019
17
18
19           I, Taylor T. Smith, declare as follows:

20           1.     I am an associate attorney with the law firm Woodrow & Peluso, LLC and an

21   attorney of record for Plaintiff Abante Rooter and Plumbing, Inc. (“Plaintiff” or “Abante”).

22           2.     I certify that Plaintiff’s counsel conferred with counsel for Defendant Total

23   Merchant Services, LLC (“Defendant” or “TMS”) regarding the requested extension. TMS does

24   not oppose the requested extension.

25           3.     On September 11, 2019, Plaintiff filed the instant action against Defendant

26   alleging wide-scale violations of the Telephone Consumer Protection Act, 47 U.S.C. § 227, et

27   seq. (“TCPA” or “Act”). (Dkt. 1.)
     DECLARATION OF TAYLOR T. SMITH                    1
28   MOTION FOR EXTENSION OF ALL
     REMAINING DEADLINES
         Case 3:19-cv-05711-EMC Document 71-1 Filed 12/07/20 Page 3 of 5




 1          4.        During the October 22, 2020 case management conference, the Court limited
 2   discovery to the following: narrowly tailored written discovery; the depositions of Plaintiff,
 3   Defendant, Christopher Judy (“Judy”), and Triumph Merchant Solutions, LLC (“Triumph”); and
 4   the inspection of Triumph’s dialing system. (Dkt. 68.) The Court also Ordered expert disclosures
 5   due on January 11, 2021 and all expert discovery to be completed by February 26, 2021. (Id.)
 6          5.        Currently, the following deadlines remain:
 7                 a. Expert Disclosure Deadline: January 11, 2021;
 8                 b. Deadline to Complete Discovery: February 26, 2021;
 9                 c. Plaintiff’s Motion for Class Certification: February 11, 2021;
10                 d. Defendant’s Opposition to Class Certification: March 11, 2021;
11                 e. Plaintiff’s Reply in support of Class Certification: March 18, 2021; and
12                 f. Hearing on Motion for Class Certification and Further Case Management
13                    Conference: April 15, 2021, at 1:30 p.m.
14          6.        After the conference, Plaintiff’s counsel conferred with counsel for TMS,
15   Triumph, and Judy regarding available dates for depositions as well as an inspection of Triumph’s
16   dialing system.
17          7.        After conferring with Judy’s counsel, Plaintiff and TMS agreed to schedule the
18   deposition for December 8, 2020. On December 1, 2020, counsel for Judy informed Plaintiff that
19   he is not available on December 8, 2020. Judy provided additional dates in late-December and
20   early-January. Counsel for Plaintiff and TMS are conferring regarding rescheduling the
21   deposition.
22          8.        Plaintiff, TMS, and Triumph agreed to schedule Triumph’s deposition for
23   December 10, 2020 to occur via videoconference. The Parties agreed that a physical inspection of
24   Triumph’s dialing system would occur after the deposition.
25          9.        The Parties also agreed to schedule the 30(b)(6) depositions of Plaintiff and
26   Defendant after Triumph’s and Judy’s depositions in January 2021.
27
     DECLARATION OF TAYLOR T. SMITH                     2
28   MOTION FOR EXTENSION OF ALL
     REMAINING DEADLINES
         Case 3:19-cv-05711-EMC Document 71-1 Filed 12/07/20 Page 4 of 5




 1          10.      On December 2, 2020, Triumph’s counsel informed Plaintiff that he had tested
 2   positive for the coronavirus. Consequently, Triumph’s counsel stated that the Triumph deposition
 3   would need to be postponed. Triumph’s counsel will provide available dates for a deposition after
 4   his recovery.
 5          11.      Additionally, PoundTeam, Inc. (“PoundTeam”), which was served with a
 6   subpoena to produce documents and to permit inspection of Triumph’s dialing system, has failed
 7   to respond to Plaintiff’s subpoena at all. Plaintiff is preparing to file a subpoena enforcement
 8   action in the Middle District of Florida. Plaintiff expects to file the enforcement action within the
 9   coming week.
10          12.      Plaintiff’s counsel immediately conferred with counsel for TMS regarding the
11   need to reschedule Triumph’s deposition. At this time, Plaintiff informed TMS that it planned to
12   seek an extension of all remaining deadlines. TMS informed Plaintiff that it does not oppose the
13   extension.
14          13.      Plaintiff and TMS are in agreement with respect to the following proposed
15   deadlines, which includes separate expert disclosure deadlines:
16                      a. Plaintiff’s Expert Disclosure Deadline: March 8, 2021;
17                      b. Defendant’s Expert Disclosure Deadline: March 22, 2021;
18                      c. Deadline to Complete Discovery: April 30, 2021;
19                      d. Plaintiff’s Motion for Class Certification: April 12, 2021;
20                      e. Defendant’s Opposition to Class Certification: May 10, 2021;
21                      f. Plaintiff’s Reply in support of Class Certification: May 17, 2021; and
22                      g. Hearing on Motion for Class Certification and Further Case Management
23                          Conference: June 10, 2021, at 1:30 p.m.
24          14.      Plaintiff’s counsel seeks the extension requested in good faith and believes that the
25   additional time will allow the Parties sufficient time to complete all remaining depositions and
26   inspections.
27         I declare under penalty of perjury under the laws of the United States of America that the
     DECLARATION OF TAYLOR T. SMITH                  3
28   MOTION FOR EXTENSION OF ALL
     REMAINING DEADLINES
         Case 3:19-cv-05711-EMC Document 71-1 Filed 12/07/20 Page 5 of 5




 1   foregoing is true and correct. Executed on December 7, 2020, in Denver, Colorado.
 2
 3                                       By:     /s/ Taylor T. Smith.

 4                                              Taylor T. Smith*
                                                  tsmith@woodrowpeluso.com
 5                                              WOODROW & PELUSO, LLC
                                                3900 East Mexico Avenue, Suite 300
 6
                                                Denver, Colorado 80210
 7                                              Telephone: (720) 907-7628
                                                Facsimile: (303) 927-0809
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
     DECLARATION OF TAYLOR T. SMITH                 4
28   MOTION FOR EXTENSION OF ALL
     REMAINING DEADLINES
